Citation Nr: 1111867	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  10-10 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES


1.  Entitlement to an initial rating in excess of 20 percent for residuals, status post lumbar surgery.

2.  Entitlement to a total rating of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In November 2010, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In November and December 2010, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO granted service connection for residuals, status post lumbar surgery in a June 2009 rating decision and assigned a 20 percent evaluation.  In August 2009, the Veteran filed a Notice of Disagreement with the evaluation assigned.  The Veteran contends the current rating evaluation does not accurately reflect the severity of his disability.  The Board presently remands this appeal to enable the RO to ascertain the severity of the service-connected disorder, and to clarify the RO's findings in accordance with the applicable provisions of VA's Schedule for Rating Disabilities (Schedule).  Massey v. Brown, 7 Vet. App. 204 (1994) (holding in part that in schedular rating claims, VA may only consider the factors as enumerated in the Schedule). 

The Veteran, through his representative, contends that the Veteran's case is not ripe for appellate review, as the most recent VA examination took place in April 2010.  The Veteran is contending that his symptoms have significantly increased in severity since the time of his last VA exam and therefore, he requires a new exam to determine his current rating.  

The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has claimed that his condition has significantly worsened since the time of his last VA exam.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).  In light of the passage of time since the last examination, and because the Veteran is competent to report such a worsening of the service-connected disorder, a new examination is in order.

In adjudicating this higher rating claim, the RO/AMC must also consider it in conjunction with the TDIU claim.  During his November 2010 Board hearing, the Veteran made various statements to the effect that he was unemployable due to his service-connected disabilities.  In Rice v. Shinseki, the Court held that a claim for a TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a Veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  22 Vet. App. 447 (2009).

In light of the Court's decision in Rice, the Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher initial rating for residuals, status post lumbar surgery.

The Board notes that the Veteran is also in receipt of disability benefits from the Social Security Administration (SSA).  VA has a duty to obtain SSA records when they may be relevant.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such, on remand, the RO/AMC should obtain a copy of the Veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will inform the Veteran of the duties to notify and assist him in development of his TDIU claim consistent with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).

2.  The RO/AMC must accomplish all development and adjudication necessary with respect to the Veteran's raised claim for a TDIU, unless the TDIU claim is mooted by the award of a combined 100 percent service-connected disability rating.

3.  The RO/AMC will obtain from the SSA a copy of its decision regarding the Veteran's claim for SSA disability benefits, as well as the medical records relied upon in that decision, and associate those records with the claims folder.

4.  The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for the disorder at issue that is not evidenced by the current record and any evidence indicating that a treating physician has confined him to bed due to the back condition.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC should then obtain these records and associate them with the claims folder. 

5.  Following a reasonable amount of time or upon the Veteran's response, the RO/AMC will afford the Veteran a spine examination.  The following considerations will govern the examinations:

(A) 	The claims folder and a copy of this remand will be reviewed by the examiner in conjunction with this examination, and the examiner must acknowledge such receipt and review in any report generated as a result of this examination.

(B) 	The examiner(s) must state the medical basis for any opinion expressed.  If the examiner is unable to state an opinion without a resort to speculation, he or she should so state and must explain why he or she cannot provide an opinion without resorting to mere speculation.

(C) 	As to the spine examination, the examiner shall:

(i)		Indicate whether the Veteran has forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

(ii)		Identify all orthopedic and neurologic symptoms due to the service-connected lumbar spine disorder.  Describe any associated objective neurologic abnormalities including but not limited to, the presence of any mild, moderate, and moderately severe neurological deficits.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8530 (2010).  

(iii)	Specifically opine as to whether or not the Veteran has any bowel disorders and if so, if the Veteran's bowel complaints are etiologically related to the Veteran's service-connected lumbar spine disorder.

(iv) 	Describe the effects, if any, of the service-connected lumbar spine disability on the Veteran's ability to work in all forms of substantially gainful employment.  A complete rationale should be provided for all opinions expressed.

6. The RO/AMC will provide initial adjudication of the TDIU claim and readjudicate the Veteran's claim for a higher initial rating for the lumbar spine.  If the benefits sought on appeal remain denied, the Veteran should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


